       Case 2:16-cr-00100-GMN-DJA Document 416 Filed 05/27/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT

                                               DISTRICT OF NEVADA




UNITED STATES OF AMERICA


                         Plaintiff-Appellee,                        District No.        2:16-cr-00100-GMN-CWH-1
vs.

                                                                    U.S.C.A. No.        19-10097
JAN ROUVEN FUECHTENER, AKA Lars Schmidt


                         Defendant-Appellant.


                                                ORDER ON MANDATE

         The above-entitled cause having been before the United States Court of Appeals for the Ninth Circuit, and

the Court of Appeals having on May 26, 2020, issued its mandate that the appeal(s) is/are DISMISSED. The Court

being fully advised in the premises, NOW, THEREFORE, IT IS ORDERED that the mandate be spread upon the

records of this Court.

             27
Dated this _______day of May, 2020.




                                                        Gloria M. Navarro, District Judge
                                                        United States District Court
